Case 4:17-cv-13292-LVP-EAS ECF No. 139 filed 05/20/20      PageID.3704      Page 1 of 11



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 AFT MICHIGAN,

       Plaintiff,                                                    Case No. 17-13292
                                         Honorable Linda V. Parker, District Court Judge
 v.                                                          Hon. Elizabeth A. Stafford

 PROJECT VERITAS, et al,
      Defendants.
            -I



 Mark H. Cousens (P12273)                   Paul M. Mersino
 Attorney for Plaintiff                     Butzel Long PC
 26261 Evergreen Rd Ste 130                 Attorney for Defendants
 Southfield, MI 48076                       150 W Jefferson Ave Ste 100
 (248) 355-2150                             Detroit, MI 48226-4452
 cousens@cousenslaw.com                     (313) 225-7015
 P12273                                     mersino@butzel.com
                                            P72179

 Stephen R. Klein                           Ann M. Sherman
 Attorney for Defendants                    Deputy Solicitor General
 Barr & Klein PLLC                          Attorney for Intervening Party
 1629 K St NW Ste 300                       State of Michigan
 Washington, DC 20006-1631                  Michigan Dept of Attorney General
  (202) 804-6676                            POB 30212
 steve@barrklein.com                        Lansing, Michigan 48909
 P74687                                     (517) 335-7628
                                            ShermanA@michigan.gov



       PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO PLAINTIFF’S
                     MOTION TO COMPEL DISCOVERY
Case 4:17-cv-13292-LVP-EAS ECF No. 139 filed 05/20/20                                                  PageID.3705               Page 2 of 11



                                                      TABLE OF CONTENTS


 Table of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

 Index of Most Appropriate Authorities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

 Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

        A.      Defendants’ Motive as Determined by its Donors Is Highly Relevant . . . . . . . . . . . . . 1

        B.      The Request Is Proportional . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

        C.      There Is No First Amendment Restriction on the Disclosure of Donor Information . . . 5

        D.      Unredacted Forms 990 Should Be Provided . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

 Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7




                                                                         i
Case 4:17-cv-13292-LVP-EAS ECF No. 139 filed 05/20/20                                               PageID.3706              Page 3 of 11



                                                 TABLE OF AUTHORITIES


 Federal Statutes

 Federal Wiretap Act, 18 U.S.C. § 2511; 18 U.S.C. § 2511(2)(d). . . . . . . . . . . . . . . . . . . . . . . . . . 2


 Cases Decided by the United States District Courts of Appeals

 Perry v. Schwarzenegger, 591 F.3d 1147 (9th Cir., 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5


 Cases Decided by the United States District Courts

 Bahorski v. City of Eastpointe, 2017 WL 5386600 (E.D. Mich., 2017). . . . . . . . . . . . . . . . . . . . . 5

 Council on Am. Islamic Relations Action Network v. Gaubatz,
 31 F. Supp. 3d 237 (D.D.C., 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

 Nedschroef Detroit Corp. v. Bemas Enters. LLC,
 106 F. Supp. 3d 874 (E.D. Mich., 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

 Planned Parenthood Fed'n of Am., Inc. v. Ctr. for Med. Progress,
 16-cv-00236 (N.D. CA, 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 6

 Wysong Corp. v. M.I. Indus., 412 F. Supp. 2d 612
 (E.D. Mich., 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3




                                                                      ii
Case 4:17-cv-13292-LVP-EAS ECF No. 139 filed 05/20/20                                        PageID.3707            Page 4 of 11



                             INDEX OF MOST APPROPRIATE AUTHORITY


 Federal Statutes

 Federal Wiretap Act, 18 U.S.C. § 2511; 18 U.S.C. § 2511(2)(d). . . . . . . . . . . . . . . . . . . . . . . . . . 3


 Cases Decided by the United States Court of Appeals

 Planned Parenthood Fed'n of Am., Inc. v. Ctr. for Med. Progress,
 16-cv-00236 (N.D. CA, 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 6




                                                                 iii
Case 4:17-cv-13292-LVP-EAS ECF No. 139 filed 05/20/20                    PageID.3708        Page 5 of 11



                                             Introduction


         The Defendant should be required to disclose the identity of persons who made financial

 contributions to Defendant during 2015, 2016 and 2017, as the information is highly relevant to the

 claims in this litigation.

         There is already evidence which strongly suggests that the infiltration of AFT Michigan was

 supported, encouraged and financed by one or more donors to Project Veritas. Plaintiff is not bound

 to accept at face value the testimony of either Defendant Jorge or of James O’Keefe that the AFT

 MI infiltration was designed solely by Defendant Jorge. Plaintiff is entitled to test the credibility of

 both witnesses. Project Veritas claims that the evidence AFT MI seeks does not exist. But this is

 faulty logic—whether such evidence exists is a different question as to whether it is relevant.

         The identity of donors to Project Veritas is highly relevant to Plaintiff’s case because it

 shows the intent of Project Veritas’ infiltration, which is key to Plaintiff’s claims, and counters

 Project Veritas’ defenses.

         Further, Project Veritas’ claims about potential harm are speculative and their affidavits

 regarding harm they have suffered due to their outrageous tactics is irrelevant to the inquiry of

 whether disclosure of their donors in this litigation would cause them harm. The litigation process

 has built in protections for confidential information that addresses Project Veritas’ concerns.

         The Court should reject Defendants’ arguments and order Defendant to disclose the identity

 of persons who donated to Project Veritas during calendar year 2015, 2016 and 2017.

 A.      Defendants’ Motive as Determined by its Donors Is Highly Relevant

 1.

         There is substantial reason to conclude that the infiltration of AFT Michigan by Defendant

 Jorge on behalf of Project Veritas was the result of joint discussions among Project Veritas



                                                    1
Case 4:17-cv-13292-LVP-EAS ECF No. 139 filed 05/20/20                   PageID.3709        Page 6 of 11



 employees and Project Veritas donors. On September 29, 2017, shortly after he learned that this suit

 had been filed, James O’Keefe wrote:

        “I think we can use it to our advantage since Randi also... the only current actual
        donor who has actually given money on this, (sic) our leadership on the matter. He
        has already renewed for next year.” (Italics added)

 See Ex 3 to Plaintiff’s motion

        This email comments on the impact of this suit. O’Keefe thinks he can use the suit “...to our

 advantage..”. But it also references someone who “has actually given money on this..” “Actually

 given money on this” strongly suggests that a donor had specifically financed the AFT Michigan

 infiltration. Plaintiff is entitled to know who that person is and how they impacted the infiltration.

        When Marissa Jorge traveled to Michigan to commence her actions against AFT MI, an

 attack on a teacher union had been in the works for some time. The evidence shows that Project

 Veritas had created multiple outlines for an infiltration. However, the target had not been identified.

 He wanted to:

        “...get a union official on tape explaining how black people need to stay in the poor,
        failing schools -they “can not allow” them to choose a better position elsewhere,
        because that would hurt the union status quo.”

 See document 3182, April 5, 2017.

 O’Keefe was unsuccessful; no person from AFT MI was heard to say this (nor would they have said

 it). But the objective was clear. Someone wanted to obtain information which would be used to

 present a labor organization in a harsh and false light. A donor had “given money on this.” Plaintiff

 is entitled to know who that was and why they donated.

 2.

        Defendants’ donors certainly influence its conduct. Defendants’ motive in infiltrating AFT

 Michigan is a critically important fact for a number of Plaintiff’s claims. The motive of Defendants

 is highly relevant to Plaintiff's claim under the Federal Wiretap Act, 18 U.S.C. § 2511; 18 U.S.C.


                                                   2
Case 4:17-cv-13292-LVP-EAS ECF No. 139 filed 05/20/20                    PageID.3710        Page 7 of 11



 § 2511(2)(d). The Act prohibits eavesdropping if a defendant’s “primary motivation” or a

 “determinative factor in the actor’s motivation in intercepting the conversation was to commit a

 criminal or tortious act.” See Council on Am. Islamic Relations Action Network v. Gaubatz, 31 F.

 Supp. 3d 237, 256-57 (D.D.C. 2014). Plaintiff is entitled to know how and why Defendant engaged

 in covert recording of private conversations. Her purpose in doing so is relevant to Plaintiff's claim.

        The identities of Project Veritas’ donors, before, during, and after the infiltration are relevant

 to Defendants’ purpose in conducting the infiltration. Project Veritas’ own affidavits explain how

 important its donors are to its operations. See Dkt 136 Ex. 6, Affidavit of Russell Verney (“Project

 Veritas does not rely upon advertising revenue, subscriptions, or commercial funding to sustain its

 operations. Rather it is operated as a 501(c)(3) organization under the Internal Revenue Code and

 nearly one hundred percent of its budget comes from donors who support its mission. Without these

 donations, Project Veritas would not be able to continue its operations.”). Project Veritas raises

 funds through their infiltration operations. There is already evidence that O’Keefe’s initial response

 to this lawsuit was how to use it with his funders. Thus, the identities of Project Veritas’ donors,

 along with their own motivations, are highly relevant to the motives of Project Veritas in conducting

 this operation.

 3.

        The identity of Defendants’ donors is also relevant to Plaintiff’s duty of loyalty claim. “An

 employee breaches a duty of loyalty . . . by competing against his employer without fully disclosing

 the (sic) his interest in the competing enterprise.” Wysong Corp. v. M.I. Indus., 412 F.Supp. 2d 612,

 624 (E.D. Mich. 2005). Further, Michigan ‘law will not permit an agent to act in a dual capacity in

 which his interest conflicts with his duty, without a full disclosure of the facts to his principal.’”

 Nedschroef Detroit Corp. v. Bemas Enters. LLC, 106 F. Supp. 3d 874, 883 (E.D. Mich. 2015).

 Understanding whose interests were being pursued by Defendants is thus highly relevant to whether



                                                    3
Case 4:17-cv-13292-LVP-EAS ECF No. 139 filed 05/20/20                   PageID.3711        Page 8 of 11



 Defendant Jorge breached her duty of loyalty to AFT MI. Because Project Veritas’ donors’ interests

 are quite relevant to their own, Plaintiff is entitled to the identities of donors involved in this

 infiltration in order to understand why Defendants infiltrated AFT MI and for what purpose.

 4.

        The identities of Project Veritas’ donors are also highly relevant to Plaintiff’s fraudulent

 misrepresentation claim. Jorge represented herself as wanting to be a teacher and help AFT MI.

 Instead, she was pursuing the interests of Project Veritas and its donors. Project Veritas has claimed

 that it was engaging in First Amendment protected reporting activity and therefore deserves

 protection from liability. If instead, as the evidence already suggests, Project Veritas was engaged

 in an operation to raise funds for its organization based on the interests of its donors, this would be

 relevant both to the misrepresentation made by Jorge and Project Veritas’ defense

 5.

        Plaintiff has plead that Defendants conspired with each other to commit torts and violate

 Michigan law. However, there is ample reason to believe that the conspiracy involved persons other

 than Defendant Jorge and Project Veritas. The record obtained to date indicates that there were

 others who knew about the AFT MI infiltration and supported it.

        The motive of a donor was found “highly relevant to the existence and purpose of the alleged

 conspiracy.” Planned Parenthood Fed'n of Am., Inc. v. Ctr. for Med. Progress, 16-cv-00236 (N.D.

 CA, 2018) at *12. Plaintiff has both the right and the obligation to investigate the extent of the

 conspiracy. Defendants’ sole argument on this issue is that Plaintiffs have not sued anyone outside

 of Project Veritas. Plaintiff is entitled to determine the scope of the agreement to harm AFT

 Michigan and to add parties if relevant.




                                                   4
Case 4:17-cv-13292-LVP-EAS ECF No. 139 filed 05/20/20                     PageID.3712        Page 9 of 11



 B.      The Request Is Proportional

         Defendants assert, without substantial explanation, that the Plaintiff’s request is not

 proportional. The contention is incorrect.

        “The scope of discovery under the Federal Rules of Civil Procedure is traditionally
        quite broad. Lewis v. ACB Bus. Servs., 135 F.3d 389, 402 (6th Cir. 1998). Parties may
        obtain discovery regarding any nonprivileged matter that is relevant to any party’s
        claim or defense and proportional to the needs of the case, considering the importance
        of the issues at stake in the action, the amount in controversy, the parties’ relative
        access to relevant information, the parties’ resources, the importance of the discovery
        in resolving the issues, and whether the burden or expense of the proposed discovery
        outweighs its likely benefit.”

Bahorski v. City of Eastpointe, 2017 WL 5386600, at *2 (E.D.Mich., 2017)

        Defendant hints at burden and expense but provides nothing which indicates that this request

would itself be burdensome. Plaintiff is asking for a list; a list that Defendant Project Veritas surely

maintains electronically. The request is fully appropriate and proportional to the Plaintiff’s need for

information.

C.      There Is No First Amendment Restriction on the Disclosure of Donor Information

1.

        Defendants argue that the First Amendment to the United States constitution outright prohibits

disclosure of its donors. It is clear that contention is invalid. While individuals have a protected right

to support a cause or organization, disclosure of their identity is not subject to any type of blanket

protection. Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th Cir., 2010). Defendants rightly cite

to Perry but then ignore the primary holding of that decision.

        Defendants repeat their principal contention, i.e. that the identity of donors is not relevant to

Plaintiff’s claim. However, as before, Defendants ignore the reason Plaintiff seeks this information.

It does, indeed, go to the “heart of the matter.”




                                                    5
Case 4:17-cv-13292-LVP-EAS ECF No. 139 filed 05/20/20                    PageID.3713       Page 10 of 11



        Plaintiff is entitled to learn the truth here. It will want to explain to a jury why AFT MI was

 targeted; who encouraged the infiltration and why. Defendants are standing in the way of this

 investigation.

        Defendants’ admit that the depositions in this case have not been sufficient for Plaintiff to

 obtain the information it seeks. For example, when asked whether any donor requested that a specific

 investigation be undertaken, Mr. O’Keefe answered “not to my knowledge.” Plaintiff is entitled to

 know if this occurred without Mr. O’Keefe’s knowledge (O’Keefe 40:12-41:3); and when asked

 whether a donor made a contribution specifically related to the AFT Michigan operation, Mr. O’Keefe

 stated that he did not remember. Plaintiff is entitled to the documents which contain the information

 which Mr. O’Keefe is unable to recall. (O’Keefe 67:18-68:7). The information sought is not just

 highly relevant. It is an essential component of Plaintiff’s case.

 2.

        Defendants do not provide the Court with any substantive reason to believe that Project

 Veritas’ donors would be placed in any jeopardy by disclosure of their contributions. In fact,

 Mr. O’Keefe ironically cites truthful media reporting regarding his activities as harm suffered. (Ex.

 7

 O’Keefe Affidavit, Para 5c.). Similarly, he cites the withdrawal of the support of a donor based on

 his own failure to properly register his organization. (Ex. 7, O’Keefe Affidavit, Para 6b.) And he cites

 a website which truthfully exposes Project Veritas and its operatives. (Ex. 7, O’Keefe Affidavit Para

 5a). Apparently exposes are of the highest value unless they are of Mr. O’Keefe himself.

        What is telling is that Project Veritas admits the extent to which it has been castigated by

 members of the public who despise its methods and operations. But no donor has signed an affidavit

 indicating any reluctance to contribute if their identity is disclosed (distinguishing this case from

 Planned Parenthood). We are left with Mr. O’Keefe’s speculation.



                                                    6
Case 4:17-cv-13292-LVP-EAS ECF No. 139 filed 05/20/20                   PageID.3714       Page 11 of 11



 D.     Unredacted Forms 990 Should Be Provided

        As an organization exempt from tax under section 501(c)(3) of the Internal Revenue Code,

 Defendant Project Veritas is required to file an annual form 990. That form requires disclosure of

 donors. However, Defendant has provided Plaintiff with a document which redacts all names of

 persons who made contributions to Defendant. This material should be disclosed as Defendant has

 no reason to sequester it.


                                              Conclusion


        The Defendant should be directed to identify persons who contributed to Project Veritas

 during 2015, 2016 and 2017; should be directed to cease refusing to answer deposition questions

 relating to the identity of its donors; should be directed to provide complete, unredacted, copies of

 forms 990 for calendar years 2015, 2016 and 2017.

                                                               /s/ Mark H. Cousens
                                                               Mark H. Cousens (P12273)
                                                               Attorney for Plaintiff
                                                               26261 Evergreen Rd Ste 130
                                                               Southfield, MI 48076
                                                               (248) 355-2150
 May 19, 2020                                                  cousens@cousenslaw.com

                                        Certificate of Service

        I hereby certify that on May 20, 2020, I electronically filed the foregoing paper with the Clerk
 of the Court using the ECF system which will send notification of such filing to the following:
 Paul M. Mersino, Ann Sherman and Stephen Klein.

                                                               /s/ Mark H. Cousens
                                                               Mark H. Cousens (P12273)
                                                               Attorney for Plaintiff
                                                               26261 Evergreen Rd Ste 130
                                                               Southfield, MI 48076
                                                               (248) 355-2150
                                                               cousens@cousenslaw.com


                                                   7
